Citation Nr: 0804061	
Decision Date: 02/05/08    Archive Date: 02/12/08

DOCKET NO.  05-40 687	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines



THE ISSUE

Whether the appellant may be recognized as the veteran's 
surviving spouse for the purpose of establishing eligibility 
for VA benefits. 



ATTORNEY FOR THE BOARD

J. Fussell, Counsel





INTRODUCTION

The veteran had recognized service from May 1945 to July 
1946.  The veteran died in March 2002.  The appellant is 
seeking VA benefits as the veteran's surviving spouse. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an adverse determination, dated in February 
2005, of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Manila, the Republic of the Philippines. 


FINDINGS OF FACT

1. The appellant was married to C. P. in July 1971; although 
they separated, the marriage was not formally dissolved. 

2. The veteran and the appellant were married in October 1997 
in the Republic of the Philippines.  

3. The veteran died in March 2002.

4. The appellant's marriage to the veteran in October 1997, 
which did not result in their having any children, is not a 
valid marriage for the purpose of establishing the 
appellant's eligibility to VA benefits.  




CONCLUSION OF LAW

The appellant may not be recognized as the surviving spouse 
of the veteran for the purpose of establishing eligibility 
for VA benefits.  38 U.S.C.A. §§ 101(2), 5106 (West 2002); 38 
C.F.R. §§ 3.1, 3.50, 3.52 (2007).  


Veterans Claims Assistance Act (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103 and 5103A, and implemented in 
part at 38 C.F.R § 3.159, amended VA's duties to notify and 
to assist a claimant in developing information and evidence 
necessary to substantiate the claim.

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim. The five elements are: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The RO provided post- adjudication VCAA notice by letter, 
dated in June 2007.  The appellant was notified of the 
evidence needed to substantiate her claim, namely, evidence 
that her marriage to C.P. dissolved before she married the 
veteran.

The appellant was informed that VA would obtain records from 
other Federal agencies and that she could records not in the 
custody of a Federal agency or authorize VA to obtain the 
records on her behalf.  She was asked to submit evidence that 
would include evidence in her possession that pertained to 
the claim.  

As for content of the VCAA notice, the document substantially 
complied with the specificity requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate the claim and the relative duties of VA and the 
claimant to obtain evidence); of Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies VCAA 
notice); of Pelegrini v. Principi, 
18 Vet. App. 112 (2004) (38 C.F.R. § 3.159 notice); and of 
Dingess v. Nicholson, 19 Vet.App. 473 (notice of the elements 
of the claim, except for the provisions for the effective 
date of the claim and for the degree of disability 
assignable).  

To the extent that the VCAA notice did not include the 
provisions for the effective date or for the degree of 
disability assignable, as the claim is denied no effective 
date or disability rating can be awarded as a matter of law 
and therefore there is no possibility of any prejudice to the 
appellant with respect to this content error. 
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

As the VCAA notice came after the initial adjudication, the 
timing of the notice did not comply with the requirement that 
the notice must precede the adjudication.  As the timing 
error did not affect the essential fairness of the 
adjudication, that is, the opportunity to be heard and to 
submit argument and evidence, the presumption of prejudicial 
error as to the timing defect in the VCAA notice is rebutted.  
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007). 

Duty to Notify

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  As there are no additional records 
to obtain, no further assistance to the appellant is required 
to comply with the duty to assist.

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant alleges she is entitled to VA benefits as the 
surviving spouse of the veteran. 

The record shows that the appellant was married to C.P. in 
July 1971.  There is no record of dissolution of the marriage 
to C.P. or of the death of C.P. 

The record also shows that the veteran and the appellant were 
married in October 1997. They did not have children from 
their marriage.  The veteran died in March 2002. 

As for the previous marriage, the appellant stated that she 
was not married to C.P., but they lived together from 1970 to 
1985.  She stated that she was single until she married the 
veteran and that she was never married to anyone else.  

Analysis

To be recognized as the veteran's surviving spouse for the 
purpose of establishing entitlement to VA death benefits, the 
appellant must be a person of the opposite sex who was the 
spouse of a veteran at the time of the veteran's death, and 
who lived with the veteran continuously from the date of 
marriage to the date of the veteran's death (except where 
there was a separation which was due to the misconduct of, or 
procured by, the veteran without the fault of the spouse) and 
has not remarried. 38 U.S.C.A. § 101(3); 38 C.F.R. § 
3.50(b)(1).  And the veteran must have been married to the 
appellant for over one year or for any period of time if a 
child was born of the marriage.  38 C.F.R. § 3.54.

Marriage means a marriage valid under the law of the place 
where the parties resided at the time of marriage, or the law 
of the place where the parties resided when the right to 
benefits accrued.  38 C.F.R. § 3.1(j). 

The only evidence showing the appellant was not previously 
married to C.P. is her statement.  In balancing her statement 
against the evidence of a marriage certificate, naming the 
appellant and C.P. and dated in July 1971, filed at the 
National Census and Statistical Office, the Board finds that 
the marriage certificate persuasive evidence of the 
appellant's previous marriage to C.P.  And without evidence 
that the marriage to C.P. was dissolved, the appellant's 
marriage to the veteran was invalid under Philippine Law.  
Article 83 of the Civil Code of the Philippines. 

Any marriage subsequently contracted by any person 
during the lifetime of the first spouse of such person 
with any person other than such first spouse shall be 
illegal and void from its performance, unless: (1) The 
first marriage was annulled or dissolved; or(2) The 
first spouse had been absent for seven consecutive years 
at the time of the second marriage without the spouse 
present having news of the absentee being alive, or if 
the absentee, though he has been absent for less than 
seven years, is generally considered as dead and 
believed to be so by the spouse present at the time of 
contracting such subsequent marriage, or if the absentee 
is presumed dead according to Articles 390 and 391. The 
marriage so contracted shall be valid in any of the 
three cases until declared null and void by a competent 
court.  Article 83 of the Philippine Code.  

Having found that she was previously married to C. P., the 
marriage between the veteran and the appellant was not valid.  
Therefore, recognition of the appellant as the surviving 
spouse of the veteran for VA purposes is not warranted.  


ORDER

The appeal to recognize the appellant as the veteran's 
surviving spouse for the purpose of establishing eligibility 
for VA benefits is denied. 



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


